Citation Nr: 0209483	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  94-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel
INTRODUCTION

The veteran had active service from November 1981 to 
September 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1991 rating decision of the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO), which denied entitlement to 
service connection for non-Hodgkin's lymphoma due to exposure 
to ionizing radiation.  In a decision dated in January 1999, 
the Board denied service connection for non-Hodgkin's 
lymphoma due to exposure to ionizing radiation.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in December 1999, the 
Court granted a joint motion for remand and vacated the 
January 1999 Board decision.  The Board remanded the case to 
the RO for further development in June 200o  The case was 
returned to the Board in July 2002.

In connection with the appeal, the veteran and his spouse 
testified before the undersigned sitting in Washington, D.C., 
in May 1996; a transcript of that hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  Non-Hodgkin's lymphoma is not etiologically related to 
exposure to ionizing radiation during service.





CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred or aggravated as a 
result of exposure to ionizing radiation during service; nor 
may its incurrence or aggravation due to such exposure be 
presumed.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends he was stationed at the Air Force 
Weapons Laboratory at Kirtland Air Force Base in New Mexico 
from August 1, 1984, to September 23, 1985, and that during 
that time he worked on an electron beam gun.  He indicates 
that he worked with the testing and maintenance of this gun, 
as well as with the clean-up of waste material from the 
firings.

Service medical records are negative for evidence of lymphoma 
and there is no medical evidence of non-Hodgkin's lymphoma 
for many years after service.

A VA hospital report dated in April 1991 notes discovery of a 
swollen left lymph node in the veteran's jaw in January 1991; 
biopsy revealed a malignant lymphoma.  The hospital report 
includes note of exposure to electron beam irradiation during 
service.  Also noted was that the pathologists were unwilling 
to make a final diagnosis prior to the bone marrow biopsy 
results because of the rarity of a low-grade lymphoma in the 
veteran's age group.

In a statement dated in August 1991, a VA physician noted the 
veteran had malignant lymphoma, the etiology of which was 
unknown.  The physician noted that the veteran reported a 
possible exposure to electron beam radiation during service 
but that no information was available relevant to any 
radiation dose to which the veteran was exposed.  The VA 
physician stated that although the relative risk of the 
development of malignant lymphoma appears to be increased in 
people exposed to high doses of radiation, without additional 
information as to radiation exposure it was not possible to 
determine whether radiation played a role in the development 
of the veteran's malignant lymphoma.  

In his substantive appeal received in November 1992, the 
veteran stated he was exposed to electron beam radiation from 
a weapon during service.  He reported that someone's 
dosimetry badge had once been left in a safe area during a 
firing and that the readings were so high it almost shut down 
the project.  He reported that he thereafter mostly left his 
badge in his desk instead of wearing it.

The veteran testified before the undersigned in May 1996.  He 
reported he had worked with three electron beam guns at 
Kirtland Air Force Base, to include one called Gypsy.  He 
reported the guns were usually fired two or three days a 
week, with up to 10 firings per day.  He cited an incident 
wherein a dosimeter was left in the wrong place and became 
overexposed.  He then indicated he only wore his dosimetry 
badge 30 percent of the time.  He questioned the validity of 
data received from the Armstrong Laboratory at Brooks Air 
Force Base in September 1996, stating that the officer 
preparing the form had relied on a standard dose and not 
actual dosimeter information.  

In a memorandum dated in September 1996, the Radiation 
Dosimetry Historical Records Section of the Department of the 
Air Force noted no internal radiation dosimetry was found 
pertinent to the veteran.  External dose estimates were set 
out in a History of Occupational Exposure to Ionizing 
Radiation for the period July 1, 1984 to June 30, 1985.  The 
veteran is estimated to have had total deep and shallow doses 
of radiation of .417 rem each, for a cumulative total dose of 
.834 rem.

In a September 1996 statement, a VA physician indicated he 
was not an expert in radiation dosimetry or adverse effects 
of low level radiation.  He stated that the type of lymphoma 
diagnosed was uncommon in someone the veteran's age and that 
non-Hodgkin's lymphoma had been associated with radiation 
exposure.  The conclusion was that the in-service radiation 
exposure played a role in the development of the veteran's 
non-Hodgkin's lymphoma.  

In a November 1996 statement, the Radiation Health Programs 
Manager in the Department of the Air Force Office of the 
Surgeon General, indicated that radiation levels associated 
with electron beam technology vary with devices.  He 
indicated that although no specific information as to the 
device used by the veteran had been received, accessible 
exposure rates associated with such devices as a whole were 
relatively low, a maximum of 20 millirems per hour.

In a statement dated in December 1996, the veteran cites to 
treatise information generally relevant to relationships 
between radiation and cancer.  He also submitted photographs 
of the electron beam gun used in service.  He argued that 
dose estimates were inaccurate as such were not based on his 
dosimeter badge readings but on a standard dose, "leading 
one to believe that my dose could very well have been much 
higher than stated on this official document."

In a January 1997 Memorandum, the VA Chief Public Health and 
Environmental Hazards Officer noted the veteran was exposed 
to .417 rem, based on administrative doses as dosimeters had 
not been submitted for reading.  It was noted that data were 
reasonably consistent in not showing any excess of Hodgkin's 
disease associated with radiation and that no consistent 
increase has been shown for any other type of lymphoma with 
the exception of multiple myeloma.  Therefore, it was 
concluded that it is unlikely that the veteran's lymphoma 
could be attributed to in-service exposure to ionizing 
radiation.  

Based upon the above opinion and a review of the evidence in 
its entirety, the Director of the VA Compensation and Pension 
Service concluded in January 1997 that there was no 
reasonable possibility that the veteran's non-Hodgkin's 
lymphoma was the result of radiation exposure.

In its June 2000 remand, the Board requested additional 
information relevant to the type of weapons the veteran 
worked on and correspondence dosimetry information, 
consistent with the Court's December 1999 Order.  A statement 
from the veteran's military supervisor was thereafter 
associated with the claims file, indicating the veteran 
worked on microwave experiments and with pulse power systems, 
in particular the 415 and Gypsy Pulsars.  An Air Force Center 
for Radiation Dosimetry document, showing a cumulative 
occupational exposure for the veteran of .421 rem was also 
received, along with a statement from the Chief, Radiation 
Protection Division, Department of the Air Force, showing 
that no internal dosimetry records were available pertinent 
to the veteran and that all other information available had 
been researched in determining the official record of 
exposure.

In November 2000, the VA Chief Public Health and 
Environmental Hazards Officer prepared an opinion pertinent 
to the veteran's claim.  She noted that the veteran had 
occupational exposure to ionizing radiation while serving in 
the Air Force, including while working on the Electron Beam 
Gun project.  She cited to Air Force records showing exposure 
to a dose of 0.000 rem during service, as well as other 
records showing a total effective dose equivalent of .421 
rem.  A further record is cited as showing a total effective 
dose equivalent of .834 rem.  She also cited to the Committee 
on Interagency Radiation Research and Policy Coordination, 
noting such committee does not provide screening doses for 
lymphomas, and cited to other scientific evidence concluding 
that no form of lymphoma other than multiple myeloma has been 
consistently increased following radiation.  She concluded 
that it was unlikely that the veteran's non-Hodgkin's 
lymphoma could be attributed to exposure to ionizing 
radiation in service.  

In a letter dated later in November 2000, the Director of the 
Compensation and Pension Service stated that following review 
of the foregoing opinion and the evidence in its entirety, it 
was his opinion there was no reasonable possibility that the 
veteran's non-Hodgkin's lymphoma was the result of exposure 
to ionizing radiation during service.




Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West Supp. 
2001); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation on a radiation basis may be 
presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) 
for certain diseases, to include non-Hodgkin's lymphomas, if 
certain requirements are met, to include the veteran's 
participation in a radiation-risk activity.  

The term radiation-risk activity means:  
(A) Onsite participation in a test involving the 
atmospheric 
detonation of a nuclear device.
(B) The occupation of Hiroshima or Nagasaki, Japan, by 
United States forces during the period beginning on August 6, 
1945, and ending on July 1, 1946.
(C) Internment as a prisoner of war in Japan (or service 
on active 
duty in Japan immediately following such internment) during 
World War II 
which resulted in an opportunity for exposure to ionizing 
radiation 
comparable to that of the United States occupation forces in 
Hiroshima 
or Nagasaki, Japan, during the period beginning on August 6, 
1945, and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d).

The definition of radiation-risk activity has been amended to 
include, under certain circumstances, service in which the 
service member was, as part of his or her official military 
duties, present during a total of at least 250 days before 
February 1, 1992, on the grounds of a gaseous diffusion plant 
located in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 Oak Ridge, Tennessee.  67 Fed. Reg. 3612-
3616 (Jan. 25, 2002), to be codified at 38 C.F.R. 
§ 3.309(d)(3)(ii)(D).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
38 C.F.R. § 3.309, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service and he subsequently develops 
a potentially radiogenic disease, the claim will be referred 
to the Under Secretary for Benefits (USB) for further 
consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311(b)(1), (c).

Effective October 13, 1995, the list of radiogenic diseases 
found under 38 C.F.R. § 3.311(b)(2) was amended to reflect 
the addition of non-Hodgkin's lymphoma, as a radiogenic 
disease.  60 Fed. Reg. 53,276 (October 13, 1995), codified at 
38 C.F.R. § 3.311(b)(2)(xxii).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  The provisions of 38 C.F.R. § 3.311 do not give 
rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F. 3d 1239, 1244 (Fed. Cir. 1997).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  For the purposes of this decision, the Board will 
assume that the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran has been notified of the law 
and regulations governing entitlement to service connection, 
to include based on claims of exposure to radiation.  He has 
also been advised as to the evidence considered by the RO and 
the reasons for its determinations.  Moreover, all available 
radiation dose information has been obtained, medical 
opinions have been obtained from VA's Chief Public Health and 
Environmental Hazards Officer, and the claim has reviewed by 
the USB in accordance with the requirements of 38 C.F.R. 
§ 3.311.  Neither the veteran nor his appointed 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Thus, the Board concludes that the facts 
pertinent to this claim have been properly developed and no 
further action is required to comply with the VCAA or the 
implementing regulations.

As relevant to the merits of the case, the veteran has not 
alleged and the evidence does not show that the veteran 
participated in a radiation-risk activity, as defined in the 
regulation.  Therefore, service connection is not warranted 
for the disability on a radiation-presumptive basis.

Despite not meeting the definition of participation in a 
radiation-risk activity, the evidence of record does 
establish that the veteran was exposed to radiation.  Service 
records indicate that the veteran worked with a weapon that 
emitted radiation and positive service dosimetry estimates 
are available.  Moreover, non-Hodgkin's lymphoma is one of 
the diseases listed under 38 C.F.R. § 3.311 as a radiogenic 
disease.  As noted above, the provisions of 38 C.F.R. § 3.311 
do not, however, give rise to a presumption of service 
connection.

The information obtained relevant to the veteran's exposure 
is of record.  Subsequent to mandate by the Court and the 
Board, the record now contains contemporary documentation 
showing the lack of internal dose estimates pertinent to the 
veteran and indicating that all available relevant 
information as to estimated radiation exposure has been 
reviewed in preparing the exposure estimate.  Although there 
are varying dose estimates shown on different forms in the 
record, the worst case scenario shown in dosimetry estimates 
is that the veteran received an external total dose of .834 
rem.  Although the veteran disputes this conclusion, arguing 
that he did not wear his dosimeter, and that the actual 
information collected from that device was not taken into 
account, the Board finds that the Department of the Air Force 
is fully competent to provide dose assessments.  That agency 
has developed the appropriate expertise and has access both 
to scientific data and testing information as well as 
information particular to individual veterans.  The veteran 
himself has presented no documentation of conflicting dose 
estimate information and there is no suggestion that any such 
additional information is available.

Here the Board also notes that the veteran himself is not 
shown to possess a recognized degree of medical or scientific 
knowledge to render him competent to establish his estimated 
radiation exposure, or to provide a medical opinion as to 
causation of his non-Hodgkin's lymphoma.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The claims file does, however, include medical opinions as to 
the etiology of non-Hodgkin's lymphoma.  In evaluating the 
probative value of such medical statements, the Board looks 
at factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 
10 Vet. App. 279, 284 (1997).  The Board first finds that the 
August 1991 VA opinion is not probative in this case insofar 
as that physician declined to provide any causation opinion.  
Further, although the September 1996 VA physician did relate 
non-Hodgkin's lymphoma to the veteran's history of radiation 
exposure, such opinion was not based on review of an accurate 
dose estimates or complete medical history, and was rendered 
by a physician who admits he is not an expert in radiation 
cases.  

In contrast to the veteran's assertions and the September 
1996 VA opinion, in November 2000 the Chief Public Health and 
Environmental Hazards Officer considered the dose estimates 
shown in the record, to include the highest estimate, .834 
rem, and concluded that it was unlikely that the veteran's 
non-Hodgkin's lymphoma was related to service.  The Board 
finds this medical opinion to be the most probative opinion 
of record.  First, the Chief Public Health and Environmental 
Hazards Officer has special knowledge in the field of medical 
effects of ionizing radiation and is competent to render a 
medical opinion as to whether the veteran's non-Hodgkin's 
lymphoma was due to the exposure to ionizing radiation in 
service.  Also, she cited to specific facts of the veteran's 
case as well as to general scientific and medical information 
to support such conclusion.  

Accordingly, the Board finds that the preponderance of the 
evidence establishes that the veteran's non-Hodgkin's 
lymphoma is not etiologically related to his exposure to 
ionizing radiation in service.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
due to exposure to ionizing radiation is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

